DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiguchi et al, WO2017/138642.
The examiner notes that Nishiguchi et al, US2018/0346664, has been used as an equivalent English translation of WO2017/138642.
Prior art example 23 (Table 4) discloses the production of a composition by melt-mixing (for claim 1) 100 parts of a base rubber; 0.1 part of the peroxide PERHEXA 25B, corresponding to the claimed peroxide (for claim 1); a total of 70 parts by mass of a combination of zinc oxide and silica, corresponding to the claimed inorganic filler (for claims 1, 7); 12 parts vinyltrimethoxysilane (VTMS), corresponding to the claimed silane coupling agent (for claims 1, 6); and dioctyltin dilaurate, corresponding to the claimed silanol condensation catalyst (for claim 1). Said base rubber is a blend comprising 60% AFLAS 150P (for claim 1), 10% EP610 (for claim 1), and 20% VF120T. 
Regarding the composition of the claimed base rubber: AFLAS 150P is a tetrafluoroethylene/propylene copolymer rubber (¶0183), corresponding to the claimed fluororubber (for claims 1, 3).   EP610 is an ethylene/tetrafluoroethylene copolymer having a melting point of 180 °C (¶0197), corresponding to the claimed ethylene/tetrafluoroethylene copolymer resin (for claims 1, 4). VF120T is an ethylene/vinylacetate copolymer (for claim 5) (¶0189).
The composition of the prior at example (¶0210-0222) is prepared via a process comprising the steps of 1) preparing a silane masterbatch by melt mixing AFLAS 150P and VF120T, corresponding to the claimed part of the base rubber, with the peroxide, filler, and VTMS at a temperature higher than the decomposition temperature of the peroxide, thereby grafting the silane to the base rubber, corresponding to claimed step (a) (for claim 1); 2) preparing a catalyst masterbatch by combining AFLAS 150 P and EP610, corresponding to the claimed remainder of the base rubber, with the dioctyltin dilaurate, corresponding to claimed step (b) (for claim 1); 3) melting mixing the silane masterbatch and the catalyst masterbatch in an extruder, corresponding to claimed step (c) (for claim 1); 4) coating the composition onto a conductor to obtain a coated conductor, corresponding to claimed step (2) (for claim 1); and 5) crosslinking said coated conductor via reaction with water by exposure to an atmosphere having 95% humidity, corresponding to claimed step (3) (for claim 1).  The final product is a conductor having a coating of the crosslinked composition, corresponding to the claimed product (for claims 9, 11, 12). Nishiguchi further teaches that the base rubber is crosslinked to the filler through a silanol bond (for claim 10) (¶0023).
Regarding claim 8: The silane masterbatch was prepared using a Banbury mixer, corresponding to the claimed closed mixer (¶0116, 0211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al, WO2017/138642.
As discussed earlier in this Action, Nishiguchi discloses a process of making a rubber composition comprising the steps of the steps of 1) preparing a silane masterbatch by melt mixing AFLAS 150P and VF120T, corresponding to the claimed part of the base rubber, with the peroxide, filler, and VTMS at a temperature higher than the decomposition temperature of the peroxide, thereby grafting the silane to the base rubber, corresponding to claimed step (a); 2) preparing a catalyst masterbatch by combining AFLAS 150 P and EP610, corresponding to the claimed remainder of the base rubber, with the dioctyltin dilaurate, corresponding to claimed step (b); 3) melting mixing the silane masterbatch and the catalyst masterbatch in an extruder, corresponding to claimed step (c); 4) coating the composition onto a conductor to obtain a coated conductor, corresponding to claimed step (2); and 5) crosslinking said coated conductor via reaction with water by exposure to an atmosphere having 95% humidity, corresponding to claimed step (3).
Regarding the amounts of the claimed components: Nishiguchi teaches that the base resin comprises 30 to 100% by mass of the fluororubber and 3 to 45% by mass of a fluorocarbon resin such as an ethylene/tetrafluoroethylene copolymer (¶0042, 0053); these ranges overlap the claimed ranges. Nishiguchi further teaches that the amount of inorganic filler is 0.5 to 400 parts per 100 parts of the base resin (abstract), overlapping the claimed range.
Nishiguchi does not particularly point to the production of a composition comprising the claimed amounts of each component.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art ranges overlap the claimed ranges. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition comprising the claimed amounts of fluororubber, ethylene/tetrafluoroethylene copolymer, and inorganic filler in view of the teachings of Nishiguchi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765